Citation Nr: 1522925	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 12, 2011 for a separate 10 percent disability rating for service-connected scar of the left calf.

2.  Entitlement to an effective date prior to April 12, 2011 for a separate 10 percent disability rating for service-connected scar of the right calf.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1994 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In his October 2013 VA Form 9, the Veteran requested a personal hearing, although he did not specify the type of hearing requested.  In a December 2013 statement, the Veteran's representative indicated that the Veteran desired a videoconference hearing before a Veterans Law Judge (VLJ).  However, in a January 2014 statement, the Veteran clarified that he wanted a personal hearing before a decision review officer (DRO) and requested that any scheduled videoconference hearing be cancelled.  Nevertheless, the Veteran was subsequently scheduled for a videoconference hearing before a VLJ in February 2015 for which he failed to appear.  Crucially, the Veteran has not yet been afforded the requested DRO hearing.  Given the Veteran's timely request, a remand of the present appeal is necessary to afford him the requested DRO hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a DRO at the RO.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record, with a copy to his representative.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

